Order modified by striking out the words “to enable the plaintiff to prove the allegations of the amended complaint, as well as to avoid the affirmative defences of new matters set forth in the answer to the amended complaint, which if undenied would defeat plaintiff’s cause of action;” and as so modified affirmed, with ten dollars costs and disbursements to the appellant. The time for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Clarke, P. J., Dowling, Smith, Merrell and McAvoy, JJ.